Exhibit 10.2
CONSULTING AGREEMENT


This Consulting Agreement (“Agreement”), effective as of January 15, 2020 (the
“Effective Date”), is hereby entered into in the State of Minnesota by and
between Northern Gas and Oil, Inc. (the “Company”), and Brandon Elliott
(“Consultant”).


WHEREAS, the Company desires to retain Consultant to render consulting and
advisory services for the Company on the terms and conditions set forth in this
Agreement, and Consultant desires to be retained by the Company on such terms
and conditions;


NOW THEREFORE, in consideration of the premises, the respective covenants and
commitments of the Company and Consultant set forth in this Agreement, and other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Company and Consultant hereby agree as follows:


1.Services. Consultant shall be available during the Term of this Agreement to
perform consulting services (the “Services”) as reasonably requested by the
Company, including with respect to strategic, communications and investor
relations matters, and other matters in connection with the transition of
Consultant from his executive officer role with the Company.


2.Term/Compensation.


2.1The term of this Agreement shall run from the date that Consultant’s
employment with the Company terminates (anticipated to be on or about January
15, 2020) through the later of (a) December 31, 2020, or (b) the date on which
Consultant is no longer entitled to any further vesting of Shares (as defined
below) in accordance with the Separation Agreement described below (the “Term”),
subject to earlier termination as set forth in this Agreement. This Agreement
shall automatically end at the expiration of the Term (with the exception of any
obligations of Consultant that continue following such expiration, as set forth
in this Agreement), or if Consultant revokes the Separation Agreement described
below.


2.2As consideration for the Services, the Company shall pay Consultant a monthly
fee of $6,000, payable in cash on the last day of each month during the Term of
this Agreement.


2.3As further consideration for the Services, the awards identified on
Schedule 1 attached hereto, which awards represent all of the awards granted to
Consultant under the Company’s equity incentive plans that were outstanding as
of Effective Date (collectively, the “Consultant Awards”), shall vest and/or
continue to vest during the Term of this Agreement in accordance with the
Separation and Release Agreement entered into between the Consultant and the
Company in connection with the termination of his employment with the Company
(the “Separation Agreement”).


2.4The Company shall reimburse Consultant for reasonable travel and
out-of-pocket business expenses to the extent such amounts are pre-authorized in
writing by the Company’s principal executive officer or Chairman. All expenses
shall be validated by a receipt or other appropriate documentation.







--------------------------------------------------------------------------------



3.Conferences/Equipment.


During the Term of this Agreement:


3.1Consultant agrees to meet and consult with designated representatives of the
Company as necessary to discuss the progress and results of the Services and as
reasonably requested by the Company.


3.2Consultant shall retain the use of Consultant’s Bloomberg account for use in
connection with the Services, with such access maintained in substantially the
form available to Consultant immediately prior to the Effective Date and with
the cost of such access payable by the Company.


3.3Consultant shall retain membership in the National Association of Corporate
Directors for use in connection with the Services, with such access maintained
in substantially the form available to Consultant immediately prior to the
Effective Date and with the cost of such access payable by the Company.


4.Non-Disclosure of Information.


4.1The term “Confidential Information” shall mean information disclosed by the
Company to Consultant not generally known to the public, including, but not
limited to, information of a technical nature such as trade secrets; matters of
a business nature such as information about costs, margins, pricing policies,
markets, sales, suppliers and customers; product, marketing or strategic plans;
financial information; and personnel records and other information of a similar
nature; provided, however, that Confidential Information shall not include any
information which (i) is or becomes public knowledge without breach of
Consultant’s obligations to the Company; (ii) is rightfully acquired by
Consultant from a third party without restriction on disclosure or use; or (iii)
is publicly disclosed or used following Consultant’s receipt of written consent
for such disclosure or use by an officer of the Company. Consultant shall have
the burden of proof respecting any of the events on which Consultant relies as
relieving Consultant of any non-disclosure obligations.


4.2In the course of performing the Services to the Company hereunder, Consultant
may become the recipient of Confidential Information. Consultant shall receive
and hold all Confidential Information acquired from the Company in strict
confidence and will disclose such Confidential Information only to Consultant’s
employees and agents who have a reasonable business need to know the
Confidential Information.


4.3Consultant shall not, directly or indirectly, disclose or use Confidential
Information, in whole or in part, for any purposes other than those expressly
permitted by this Agreement.


        



--------------------------------------------------------------------------------



4.4Nothing in this Section or this Agreement is intended to, or does, prohibit
Consultant from reporting to any governmental authority information concerning
possible violations of law, rule, or regulation (including, but not limited to,
the Department of Justice, the Securities and Exchange Commission, the Congress,
and any agency Inspector General), or making other disclosures that are
protected under the whistleblower provisions of state or federal law, rule, or
regulation. Consultant also may disclose trade-secret information to a
government official or to an attorney and/or use such information in certain
court proceedings (provided that such information is filed under seal) without
fear of prosecution or liability, provided Consultant does so in a manner
consistent with 18 U.S.C. 1833. Consultant does not need the prior authorization
of the Company to make any such reports or disclosures as set forth in this
paragraph.


4.5Consultant acknowledges that money damages would not be a sufficient remedy
for any breach of this Section 4 and that the Company shall be entitled to
equitable relief (including, but not limited to, an injunction or specific
performance) in the event of any breach of the provisions of this Section 4.


4.6The furnishing of Confidential Information shall not constitute or be
construed as a grant of any express or implied license or other right, or a
covenant not to sue by the Company to Consultant under any of the Company’s
intellectual property rights.


4.7Upon the Company’s request or upon expiration or termination of this
Agreement, Consultant shall immediately return all written, graphic and other
tangible forms of the Confidential Information (and all copies) in Consultant’s
possession.


4.8The obligations of Consultant regarding disclosure and use of Confidential
Information shall survive termination of this Agreement.


4.9Consultant agrees not to wrongfully disclose to the Company in connection
with the Services any trade secrets or other confidential information belonging
to any other person, firm, corporation, entity or government agency. Consultant
also warrants that none of the provisions of this Agreement, nor the Services to
be performed by Consultant, contravenes or is in conflict with any agreement of
Consultant with, or obligation to, any other person, firm, corporation, entity
or government agency.


4.10Consultant shall not, without the prior written consent of the Company, use
the Company’s name in any publicity, advertisement or news release, nor will
Consultant disclose the terms and conditions of this Agreement to any third
party.


5.Publications. Consultant shall not publish any information related to the
Services without the Company’s prior written consent.


6.Compliance with Employment Agreement. Consultant acknowledges that Consultant
is subject to certain non-disclosure, non-solicitation, and non-competition
obligations pursuant to the Employment Agreement (as defined in the Separation
Agreement) (the “Continuing Obligations”). Consultant further acknowledges the
validity and enforceability of the Continuing Obligations outlined in the
Employment Agreement, and agrees that those obligations survive termination of
Consultant’s employment with the Company and shall continue during the Term of
this Agreement and thereafter, including through any applicable Restricted
Period(s) (as defined in the Employment Agreement).


7.Termination.


7.1This Agreement may be terminated immediately by the Company (a) in the event
of Consultant’s death; or (a) for Cause. For the purpose of this Agreement,
“Cause” shall mean Consultant’s:

        



--------------------------------------------------------------------------------



(i) violation of any laws, rules, or regulations in performing Services under
this Agreement;
(ii) intentional act of fraud, embezzlement, theft, or any other material
violation of law;
(iii) intentional damage to the Company or its assets;
(iv) willful conduct that is demonstrably and materially injurious to the
Company;
(v) breach of any of Consultant’s continuing obligations to the Company
(including without limitation, the Continuing Obligations and any other
non-disclosure, non-competition, or non-solicitation obligations); and
(vi) material breach of this Agreement, which is not cured within thirty (30)
days after receipt of written notice from the Company specifying the nature of
such breach; provided, however, that Cause shall not exist if such breach arises
from Executive’s reasonable, good faith belief that such breach is required by
law (including rules and regulations promulgated by applicable governmental
agencies) or is in the best interest of the Company.


7.2The expiration or termination of this Agreement shall discharge any further
obligations of either party with respect to this Agreement; provided, however,
that Consultant’s obligations under Sections 4 through 7 hereof, and the
Company’s obligation under Section 2 (with respect to payment for Services
rendered prior to the effective date of the expiration or termination), shall
survive the expiration or termination of this Agreement in accordance with the
terms thereof.


8.Miscellaneous.


8.1Notices. Any notice to be given hereunder shall be in writing and shall be
considered effective when delivered in person, upon mailing by certified mail,
return receipt requested, postage prepaid, or by delivery via Federal Express or
similarly recognized overnight courier with all charges prepaid, addressed as
follows:


If to the Company: Attn: General Counsel
Northern Oil and Gas, Inc.
601 Carlson Parkway, Suite 990
Minnetonka, Minnesota 55305


If to Consultant: Brandon Elliott
5714 Sunnybrook Circle
Minnetrista, MN 55364


        Either party may change its address by giving the other party written
notice (as described above) of its new address.


8.2Compliance/Other Representations and Warranties.


8.2.1In the performance of the Services, Consultant shall comply with all
applicable laws, rules, and regulations.


        



--------------------------------------------------------------------------------



8.2.2For the duration of the Term, Consultant shall comply with all applicable
policies of the Company relating to business and office conduct, health and
safety, and use of the Company’s facilities, supplies, information technology,
equipment, networks, and other resources, including, but not limited to the
Company’s Code of Business Conduct and Ethics and Insider Trading Policy (as
applicable to Consultant), as amended or superseded from time to time, copies of
which are available on the Company’s corporate website at www.northernoil.com.


8.2.3Consultant represents and warrants that Consultant’s performance and
receipt of financial support as provided in the Agreement is not in violation of
any other agreement with other parties or of any restrictions of any kind,
including applicable law.


8.2.4Consultant represents that Consultant is free to enter into this Agreement
and that Consultant has no knowledge of any fact(s) which would prevent
Consultant from completely performing the Services in accordance with the terms
of this Agreement.
        
8.3Governing Law/Venue. This Agreement shall be governed by and construed in
accordance with the laws of the State of Minnesota without regard to such
state’s principles of conflicts of law. Any actions relating to or arising under
this Agreement shall be filed and adjudicated exclusively in the state and
federal courts of the State of Minnesota, and Consultant and the Company hereby
consent to the jurisdiction of such courts for any such action and further waive
any objection to the convenience of the forum or venue.


8.4Assignment. Consultant acknowledges that the Services to be provided by
Consultant are unique and personal. As a result, Consultant may not assign any
of Consultant’s rights, or delegate any of Consultant’s duties or obligations,
or engage any other person to assist Consultant in the performance of the
Services, without the prior written approval of the Company. Consultant agrees
that the Company may assign this Agreement in its entirety to one or more of its
affiliates, successors, or assigns.


        



--------------------------------------------------------------------------------



8.5Independent Contractor Status. Consultant understands and agrees that
Consultant is rendering services under this Agreement as an independent
contractor and not as an employee of the Company or any of its parents,
subsidiaries, affiliates, and/or related companies. As such, Consultant
understands and agrees: (a) Consultant is responsible for properly reporting
amounts received under this Agreement on Consultant’s individual federal, state,
or local income tax returns and paying income and self-employment taxes on such
amounts; (b) the Company shall not pay, withhold, or provide on behalf of
Consultant any sums for income tax, unemployment insurance, social security, or
workers’ compensation; and (c) except as set forth in this Agreement and/or the
Separation Agreement, with respect to the Services rendered and compensation
received under this Agreement, Consultant is not entitled to be covered by or
receive any benefits under any employee benefit plan, program, or arrangement
sponsored, or contributed to, by the Company, or any of its parents,
subsidiaries, affiliates, and related companies, with respect to employees
generally or any employee or group of employees specifically. The Company shall
neither have nor exercise any control or direction over the specific means or
methods by which Consultant shall perform Services pursuant to this Agreement.
Consultant acknowledges that Consultant is neither an agent nor an employee of
the Company, or any of its parents, subsidiaries, affiliates, or related
companies, for any purpose whatsoever and shall have no authority to enter into
agreements for or on behalf of the Company, or any of its parents, subsidiaries,
affiliates, or related companies, or to otherwise legally obligate or bind the
Company, or any of its parents, subsidiaries, affiliates, or related companies,
for any purpose whatsoever, except as specifically authorized by the Company.


8.6Severability. If any provision of this Agreement shall be determined by a
court of competent jurisdiction to be void or of no effect, the provisions of
this Agreement shall be deemed amended to modify or delete, as necessary, the
offending provision and this Agreement, as so amended or modified, shall not be
rendered unenforceable but shall remain in force to the fullest extent possible
in keeping with the intention of the parties.


8.7No Waiver. Failure of any party at any time to require performance of any
provision of this Agreement shall not affect the right of the party requiring
performance to require full performance thereafter and a waiver by any party of
a breach of any provision of this Agreement shall not be taken or held to a
waiver of any further or similar breach or as nullifying the effectiveness of
such provision.


8.8Entire Agreement/Modification. This Agreement, including the attachments
hereto, contains the entire agreement of the parties relating to its subject
matter and supersedes all prior agreements relating to its subject matter. No
Agreement modification, statement, promise or representation made by any party
or any employee, officer or agent of any party that is not in writing and signed
by an authorized representative of both parties shall be binding. For the
avoidance of doubt, nothing in this Agreement is intended to modify or supersede
the Separation Agreement or the Employment Agreement in any way.


[SIGNATURES ON NEXT PAGE]


        



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties and/or authorized representatives of the parties
have executed this Agreement.


Brandon Elliott:
By: /s/ Brandon Elliott


Date: January 15, 2020





Northern Oil and Gas, Inc.:
By: /s/ Erik J. Romslo
Name: Erik J. Romslo
Title: Chief Legal Officer and Secretary


Date: January 15, 2020









[Signature Page to Consulting Agreement]

